Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to an amendment filed 11/18/2021. No claims have been added. No claims have been canceled. Claims 1-9 and 11-19 have been amended. Claims 1-20 are still pending in this application.

Claim Rejections - 35 USC § 103
2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PAT # 9,955,021 B1) in view of Brenneman et al. (Pub.No.: 2007/0019801 A1) and further in view of Pedersen (Pub.No.: 2013/0260840 A1). 

Regarding claims 1 and 11, Liu teaches a system and method (reads on routing calls in an IPBX server, see col. 1 and lines 18-20) and method comprising:

a microprocessor (reads on processor within processing system 110, see col. 6, lines 25-31); and

a non-transitory computer readable medium, coupled with the microprocessor (see col. 13, lines 13-15) and comprising microprocessor readable and executable instructions that program the microprocessor to:

receive a plurality of communication sessions from a plurality of communication endpoints associated with human contact center agents, wherein each of the plurality of received communication sessions is initially between a communication endpoint associated with a user and one of the communication endpoints associated with human contact center agents (reads on calls routed to lowest level in hierarchy which reads on call agent at this level, see col. 4, lines 16-19);

for each received communication session, determine a priority based on one or more routing factors (this reads on a machine learning algorithm that determine a set of criteria to identify calls which have a high probability of resulting in a purchase order, see col. 5, lines 55-58);

determine a first communication session has a higher priority than each of the other


after determining the priority of each received communication session, route the received communication sessions to an a supervisor or a technical specialist in an order based on the determined priority for each received communication session (see col. 9, lines 14-17).


Although Liu teaches escalating from one level to another higher level, however Liu does not specifically teach “an escalation queue”. Liu also does not specifically teach “wherein a first communication session is routed to the escalation queue first based on the determination that the first communication session has the higher priority”.

Yet, Brenneman teaches that some calls and some customers are placed higher than others in a high priority queue [see 0019]. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of determine priority of the callers within the high priority queue, as taught by Brenneman, into the teachings of Liu in order to provide special treatment/handling to high priority callers.  

Liu and Brenneman features are addressed in the above rejection. While Liu teaches escalation of calls to level 2 agents and Brenneman teaches utilizing high priority queue, neither of Liu nor first escalated communication session being routed first in the escalation queue, transmit the first escalated communication session to a communication endpoint supervisor or a technical specialist”. In other words, neither of Liu nor Brenneman teach calls with a high priority will be served first.   

Customers are queued while waiting for the next available agent. Often, the queue is ordered according to the first-in first-out principle in which customers are served one at a time and the customer that has been waiting the longest is served first. However, Pederson teaches that other queuing principles may be used, e.g. using a priority queuing system in which customers with high priority are served first [0036]. This mean any class with high priority will be serviced first. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of serving the high priority customer first once they are in a priority queue, as taught by Pederson, inti the combination of Liu and Brenneman, in Liu and Brenneman order to provide special treatment/handling to high priority callers.  

Regarding claims 2 and 12, the combination of Liu, Brenneman and Pedersen teaches wherein routing the received communication sessions comprises automatically changing a communication session type of he each of the received  communication sessions to at least one of: a communication session transfer (see Liu,  col. 4, lines 3-7); a conference communication session (see Lui, col. 3, lines 5-6); a silent monitoring of a voice communication session, a video communication session, an instant messaging communication session, or virtual reality communication session; a whisper mode; a video only view of the video communication session; a text view of the voice communication session, the video communication session, or the virtual reality communication session.

Regarding claims 3 and 13, the combination of Liu, Brenneman and Pedersen teaches wherein the communication session type is automatically changed based on the one or more routing factors (see Liu, col. 7, lines 45-61).

Regarding claims 4 and 14, the combination of Liu, Brenneman and Pedersen teaches wherein a view of the escalation queue is displayed on the communication endpoint associated with the supervisor or the technical specialist (see Liu, col. 4, lines 5-9). 

Regarding claims 5 and 15, the combination of Liu, Brenneman and Pedersen teaches the instructions further program the microprocessor to: 
Receive a selection of one of the communication sessions in the escalation queue (reads on the clickable option as discussed in Liu, see col. 4, and lines 5-9); and
 route the selected communication session to the communication endpoint associated with the supervisor or technical specialist (see Liu col. 9, lines 14-17)  

Regarding claims 7 and 17, the combination of Liu, Brenneman and Pedersen teaches wherein the priority of the communication sessions placed in the escalation queue dynamically changes in the displayed view of the escalation queue based on a new communication session being escalated (the examiner consider this limitation obvious within the combination presented because all information presented are being dynamic).  

Regarding claims 8 and 18, the combination of Liu, Brenneman and Pedersen teaches wherein the plurality of communication sessions placed in the escalation queue comprise at least two of a voice 

Claims 9 and 19 recite “wherein a first established escalated communication session of the plurality of communication sessions is routed to the communication endpoint of the supervisor or technical specialist, wherein routing the first established escalated commutations session causes the communication endpoints of associated with the supervisor or technical specialist to be joined into the first communication session, wherein the first communication session is a voice and/or video communication session, and wherein the supervisor or technical specialist pauses presented voice and/or video content received from the first communication session while the first  communication session remains a live communication session”. This reads on escalating the call (see Liu, col. 11 , line 63 through col. 12 line 1-2 ). Also, it reads on monitoring and recording the session as discussed in Liu (see col. 7, lines 39-40). Note that pausing the session is considered an obvious limitation within the teaching of Liu or Brenneman. One may pause the recording/monitoring and resume at any point during the session and resume whenever desired. Also, for voice recording discussed in Liu (col. 7, lines 39-40). 

Regarding claims 10 and 20, the combination of Liu, Brenneman and Pedersen teaches wherein the one or more routing factors comprise at least one of: a user priority (see col. 4, lines 21-29), a communication session duration, a number of past communication sessions on the same ticket, a waiting time of a communication session, a number of hops, a spoken keyword, and an agent skill.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PAT # 9,955,021 B1) in view of Brenneman et al. (Pub.No.: 2007/0019801 A1) in view of Pedersen (Pub.No.: 2013/0260840 A1) and further in view of Klein (Pub.No.: 2018/0007206 A1).

Claims 6 and 16 recite “wherein the plurality of escalated communication sessions are voice communication sessions and wherein the displayed view of the escalation queue comprises a live voice-to-text view of the plurality of communication sessions”.

Liu, Brenneman and Pedersen features are already addressed in the above rejection. Neither Liu, Brenneman nor Pedersen specifically teach the limitations of claims 6 and 16. 

However, Kline teaches in a contact center wherein session can be transferred to an agent or a supervisor [0038-0039], in the transition of a session, changes between communication modes, e.g., transitioning from a text chat to voice, or from voice to video can occur, see [0085] of Klein). In Klein the live agent is can view customer information though the screen/agent’s equipment (i.e., workstation) [0035].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of changing communication mode, as taught by Kline, into the combination of Liu, Brenneman and Pedersen in order to accommodate all types/modes of sessions initiated and received from callers which will provide also convenient and flexibility. 


Response to Arguments
11/18/2021 have been fully considered but they are not persuasive. 

	Regarding Applicant’s arguments for claims 1 and 11 (pages 9-11 of the remarks) Examiner disagrees with Applicant’s arguments respectfully, because Liu teaches identifying criteria and priority of calls between users and agent and once criteria or priority are met calls will be automatically escalated to a higher-level agent (e.g., specialist or a supervisor) (see Liu col. 4, lines 16-19, col. 5, lines 55-58 and col.9, lines 13-20). Brenneman and Pederson features are already addressed in the rejection of independent claims 1 and 11.
 
	Arguments Applicant’s argument for claims 2-10-12-20 (Pages 11-13 of the Remarks), the Examiner believes that all limitations of those dependent claims are already addressed in the above rejection. 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652